Mr. Justice Bailey delivered the opinion of the Court: This was a prosecution of James Common for bastardy on the complaint of Carrie Winkle, resulting in his conviction and. sentence to pay for the support and education of the bastard child, the maximum sums provided by the statute, amounting in all to $550. On appeal to the Appellate Court said conviction was affirmed, and the defendant has taken and perfected an appeal to, this court from said judgment of affirmance. The amount involved in the case is less than $1000, exclusive of costs, and as the record contains no certificate of the judges of the Appellate Court that the case involves questions of law of such importance, on account of direct or collateral interests that it should be passed upon by this court, we have no-jurisdiction of the appeal. Scharf v. The People, 134 Ill. 240. The appeal will therefore be dismissed. Appeal dismissed.